Citation Nr: 9900858	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  87-23 106	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling prior to May 13, 1991.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior to 
May 13, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968 and from November 1968 to March 1973.  

Effective from January 2, 1986, service connection was 
granted and a 50 percent disability evaluation was assigned 
for PTSD by a rating decision in March 1987.  The veteran 
appealed this action.  In December 1987, the Board of 
Veterans Appeals (Board), in pertinent part, remanded the 
issue of entitlement to an increased evaluation for PTSD.  A 
rating decision in April 1988 increased the schedular 
disability evaluation for PTSD to 70 percent, effective from 
January 1986.  In May 1988, the veteran filed a claim for a 
total disability evaluation on the basis of individual 
unemployability.  By a decision dated January 26, 1990, the 
Board, in pertinent part, denied the claims for an increased 
rating for PTSD and for a total disability evaluation on the 
basis of individual unemployability.

The veteran was granted a 100 percent schedular rating for 
PTSD in an October 1994 Board decision.  A March 1995 rating 
decision assigned a 100 percent rating for PTSD from May 13, 
1991.  The veteran appealed for an earlier effective date of 
the award of the 100 percent rating.  The transcript of the 
hearing before the Board in October 1997 indicates that a 
motion for reconsideration was associated with the claims 
folder.  The undated motion for reconsideration lists the two 
issues as:  (1) Entitlement to an increased evaluation of 
service connected post traumatic stress disorder, currently 
rated as 70 percent disabling, and (2) Entitlement to a total 
rating based on individual unemployability.  In February 
1998, the Acting Chairman of the Board ordered 
reconsideration of the January 26,1990, Board decision by an 
expanded panel of the Board pursuant to 38 U.S.C.A. § 7103 
(West 1991).  As a 100 percent schedular rating for PTSD is 
in effect from May 13, 1991, the Board has framed the issues 
on reconsideration as stated on the first page of this 
decision.

CONTENTIONS OF APPELLANT ON APPEAL

It is contended, in the motion for reconsideration, that the 
Boards decision in January 1990 did not properly apply the 
rating criteria for PTSD or 38 C.F.R. § 4.16(c).  It is 
argued that the proper application of the rating schedule 
would justify an award of a 100 percent evaluation, as the 
record contains numerous references showing total disability 
due to service-connected disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence favors a schedular rating of 100 percent for PTSD.  
Accordingly, it is the further decision of the Board that the 
claim for entitlement to a total rating based on individual 
unemployability has no legal merit or entitlement under the 
law.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is demonstrably unable to obtain or retain 
employment due to his service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
have been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.132, Code 
9411 (1990).  

2.  As a 100 percent schedular rating is assigned for PTSD, 
the criteria for a total disability evaluation based on 
individual unemployability have not been met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); 
cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where veteran asserted that his condition had worsened since 
the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  See also, Shipwash v. Brown, 8 Vet. 
App. 218 (1995) (when a claimant is awarded service 
connection for a disability and subsequently appeals the ROs 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.)  
The Board is satisfied that all appropriate development has 
been accomplished and VA has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
relevant evidence that may be obtained.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  The rating history of the veterans PTSD is 
discussed above.  In essence, a 70 percent rating was in 
effect from January 2, 1986, until May 13, 1991, when a 100 
percent schedular rating for PTSD became effective.  As this 
decision replaces the January 26, 1990, decision of the 
Board, the Board will consider whether a rating greater than 
70 percent is warranted for PTSD prior to May 13, 1991.  

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were revised effective November 
7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v Derwinski, 1 
Vet. App. at 312-13.  However, these revisions came into 
effect subsequent to the effective date of the current 100 
percent disability evaluation for PTSD and, consequently, are 
not applicable in this case.  The effective date of an award 
under a new regulation cannot be prior to the effect date of 
the act or administrative issue.  See Green v. Brown, 10 Vet. 
App. 111, 117 (1997).  

Reports of treatment from the mid-1980s almost consistently 
reflect severe symptomatology and impairment due to the 
veterans PTSD.  These records show that PTSD was manifested 
by flashbacks of his Vietnam experiences, anxiety, 
depression, irritability and sleep disturbance.  The veteran 
related fears of losing control, avoidance of close 
interpersonal contact, emotional instability, anger and poor 
impulse control and social isolation in his personal life, 
outside of therapeutic activities.  The veteran reported 
having vivid recollections of traumatic events that occurred 
during his active military service.  In addition, his history 
following his Vietnam tour was marked by evidence of 
difficulty with adjustment.  For instance, problems with 
spousal abuse and difficulties in his employment were noted 
in the August 1986 VA hospital summary.  Specific findings of 
severe impairment due to PTSD are consistent with a schedular 
evaluation of 70 percent.  

Nevertheless, the clinical records that address the matter of 
the veterans employability also consistently show that he is 
considered unemployable.  For example, the medical examiner 
at the April 1986 VA examination reported, I feel that [the 
veteran] is disabled totally and likely permanently.  
Likewise, the report of the August 1986 VA hospitalization 
for observation and evaluation contains the determination, 
He is clearly not considered employable at this point in 
time, nor in the foreseeable future. . . .  Statements 
dated in 1985, 1986 and 1987 from O. Scott, Ph.D., a clinical 
psychologist at the Vietnam Vet Resource Center, show that 
the veteran was considered to be completely unable to 
function in society either in productive employment or in 
establishing and maintaining meaningful, healthy 
relationships.  Furthermore, a November 1988 VA progress 
note, identified as Summary of case to date, reflects the 
opinion that the veteran lost many jobs and had not been able 
to work regularly since the early 1980s due to emotional 
instability, anger and poor impulse control.  The VA 
physician added, It has been my opinion that, due to the 
chronicity and severity of this patients PTSD symptoms, he 
is not at present employable.  

As noted above, for the assignment of a 100 percent rating 
under the criteria in effect prior to November 7, 1996, the 
veteran is required to show either virtual isolation in the 
community, totally incapacitating psychoneurotic 
symptomatology bordering on gross repudiation of reality, or 
demonstrable inability to obtain or retain employment due to 
his service-connected neuropsychiatric disability.  Johnson 
v. Brown, 7 Vet. App. 95, 97-99 (1994).  The preponderance of 
the clinical evidence on file supports a finding of 
unemployability due solely to the veterans service-connected 
PTSD prior to May 13, 1991.  In view of the foregoing, the 
veteran is entitled to a 100 percent schedular rating prior 
to May 13, 1991.  

The motion for reconsideration also included the claim for a 
total disability evaluation on the basis of individual 
unemployability.  Total disability will be considered to 
exist where there is present any impairment of mind and body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340.  Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that the veteran meets the 
schedular requirements.  If there is only one service-
connected disability, this disability should be rated at 60 
percent or more, if there are two or more disabilities, at 
lest one should be rated at 40 percent or more with 
sufficient additional service-connected disability to bring 
the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

As indicated above, this provision applies where the veteran 
is assigned less than a total schedular rating.  In view of 
the determination, above, that the veteran is entitled to a 
100 percent schedular rating for PTSD before May 13, 1991, no 
justiciable issue remains.  The claim for a total rating, 
based on individual unemployability due to service-connected 
disability, has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal as to 
this issue is denied.  38 C.F.R. §§ 3.340, 3.341, 4.16.  



ORDER

A 100 percent schedular rating for PTSD is granted prior to 
May 13, 1991, subject to regulations controlling the payment 
of monetary awards.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  



			
	H. N. SCHWARTZ	JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	NANCY PHILLIPS
Member, Board of Veterans' Appeals



			
	C. P. RUSSELL	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
